[Cite as State v. Weemes, 2020-Ohio-140.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-18-1243

        Appellee                                 Trial Court No. CR0201702414

v.

Megan Lynd Weemes                                DECISION AND JUDGMENT

        Appellant                                Decided: January 17, 2020

                                            *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Clarissa A. Smith, for appellant.

                                            *****

        ZMUDA, P.J.

        {¶ 1} This matter is before the court on appeal from the judgment of the Lucas

County Court of Common Pleas, general trial division. After a jury found appellant,

Megan Lynd Weemes, guilty of multiple drug charges and major drug offender

specifications in Lucas County Common Pleas case Nos. CR0201702414 and

CR0201703126, the trial court sentenced appellant to an aggregate prison term of 11

years. Finding no error, we affirm.
                          I. Facts and Procedural Background

       {¶ 2} During the months of February and March 2017, Toledo Police Vice

Narcotics unit Detective Brooke Janowiecki conducted surveillance at 2820 Airport

Highway, Apartment M, and observed activity indicative of drug trafficking. Detective

Janowiecki observed Ronald Pitts, specifically, entering and exiting the apartment and

meeting with numerous individuals, with some of these individuals stopped and found in

possession of illicit drugs. She also followed Pitts on different occasions to a second

residence at 1828 Dunham Street, noting Pitts took indirect routes as if avoiding

surveillance.

       {¶ 3} Based on her surveillance, Detective Janowiecki obtained a search warrant

for Apartment M. On March 28, 2017, she and other officers executed the search warrant

and found Pitts inside, on the couch. They discovered evidence of drug trafficking and

took Pitts into custody. A woman, later identified as appellant, was observed leaving the

apartment immediately prior to execution of the warrant but was not detained.

       {¶ 4} Police conducted a thorough search, checking all potential hiding places.

They emptied drawers and cupboards, dumped out food containers, and searched every

room. Items seized in the search included 3.49 grams of crack cocaine, 275.34 grams of

powder cocaine, 720.75 grams of marijuana, $7,144 in cash, a digital scale, and baking

soda, a common mixing agent for cocaine.

       {¶ 5} While Pitts was in custody, he made numerous phone calls from the jail to

appellant and other individuals. In his calls, Pitts indicated to the others that he knew the




2.
jail recorded all calls. Following the search, Detective Janowiecki began reviewing the

jail calls. Based on a review of these calls, Detective Janowiecki identified appellant as

the female to whom Pitts was speaking, because appellant acknowledged she had just left

the apartment before the search. Appellant told Pitts that police “took everything,” which

Detective Janowiecki believed was a reference to the drugs and cash seized in the search.

       {¶ 6} Throughout the jail calls, Pitts repeatedly instructed appellant to “clean up”

and “reach out” to other individuals who would “know what to do.” Pitts also expressed

confidence that appellant also knew what he wanted done, and appellant reassured Pitts

that she would handle things. Appellant argued that she and Pitts were discussing the

mess left behind after the search, but Detective Janowiecki testified that, considering the

context for the conversations and repetition of the request to “clean up,” she believed

Pitts was asking appellant to remove contraband from his second residence on Dunham.

In her prior surveillance of Pitts, Detective Janowiecki observed him, on numerous

occasions, traveling between the apartment and Dunham residence, using various indirect

routes as if trying to “ditch the tail.” Based on that prior surveillance and the recordings

of Pitts’ jail calls, Detective Janowiecki obtained a second warrant for that location, and

police executed the second warrant a few hours after first taking Pitts into custody.

       {¶ 7} When police arrived at the Dunham residence, no one was home, but

Detective Janowiecki observed a car drive towards the house, stop for a few seconds,

then speed away. Upon entering the garage, police discovered a surveillance camera

inside, facing several bags of salt. Inside the salt bags, police recovered a large amount




3.
of powder cocaine. The drugs were “measured out by size, and they were all heat-sealed

in bags,” indicating an intent to sell the drugs. In the basement, they recovered a large

amount of marijuana. Based on analysis and testing, police seized over a kilo of powder

cocaine and over a kilo of marijuana. Additionally, police seized a loaded handgun from

the bedroom, digital scales, $16,859 in cash, a coin collection, and documents tying both

Pitts and appellant to each other and to both Apartment M and the Dunham residence.

       {¶ 8} After completing the second search, Detective Janowiecki returned to her

office and listened to more of Pitts’ jail calls with appellant. The conversations indicated

that appellant had driven by the Dunham residence with Pitts’ associates, while police

were executing the second search warrant, and she instructed the others not to stop.

Detective Janowiecki testified that appellant’s comments to Pitts demonstrated she was

aware of Pitts’ operations. Appellant told Pitts she would stay away from both

Apartment M and the Dunham residence until she knew what was going on. She also

assured Pitts that she would “figure something out” and talk to Pitts’ associates, at Pitts’

urging. Significantly, Detective Janowiecki believed appellant knew what was going on

because she assured Pitts, “I’ve got your back no matter what.”

       {¶ 9} Based on this second search, police filed additional charges against Pitts.

Police also filed charges against appellant, but did not take her into custody until May 11,

2017. Appellant and Pitts were both arraigned in case No. CR0201702414, and the trial

court released Pitts and appellant on bond pending trial.




4.
       {¶ 10} A few months later, police received a neighbor complaint about drug

activity at the Apartment M residence. Toledo Police Vice Narcotics unit Detective

Justin Pritchard, who had assisted Detective Janowiecki in the first search, initiated an

investigation based on the new complaint. After conducting surveillance, Detective

Pritchard observed traffic between Apartment M and the next-door unit, Apartment L.

He also observed coming and going traffic from the apartments, consistent with drug

sales, and recovered evidence of drug sales from those locations through traffic stops of

individuals leaving the parking lot. Detective Pritchard obtained a search warrant for

both apartments, and on September 29, 2017, police executed the warrants for each

apartment.

       {¶ 11} Upon entering Apartment M, police discovered Pitts and appellant inside,

along with a large amount of marijuana, inconsistent with personal use, in a shopping

bag. Subsequent forensic analysis indicated 246.25 grams of marijuana in a plastic bag.

In addition, police seized two digital scales containing cocaine residue, a case of

sandwich bags described by Detective Pritchard as “more sandwich bags than I’ve ever

seen at a residence,” and $18,644 in cash, mostly in $20 bills, hidden throughout the

apartment. Pitts also had a large amount of narcotics on his person, along with the key to

Apartment L.

       {¶ 12} The search of Apartment L revealed a metal trunk containing a very large

quantity of powdered cocaine, a smaller bag of crack cocaine, and a plastic bag

containing marijuana. In all, the drugs seized included 542.4 grams of powder cocaine,




5.
2.66 grams of marijuana, and 3.57 grams of crack cocaine. Police also found sandwich

bags with the corners torn off, indicating use as packaging for drug sales, as well as a

digital scale, a loaded handgun, and ammunition.

       {¶ 13} Based on the September search, police filed additional charges against Pitts

and appellant, and new charges against Reco Nelson, the resident of Apartment L, in case

No. CR0201703126.

       {¶ 14} Appellant was charged with the following:

       {¶ 15} In case No. CR0201702414, the state charged appellant with two counts of

trafficking in cocaine, in violation of R.C. 2925.03(A)(2) and (C)(4)(g), felonies of the

first degree (Counts 1 and 3), two counts of possession of cocaine, in violation of R.C.

2925.11(A) and (C)(4)(f), felonies of the first degree (Counts 2 and 4), one count of

trafficking in marijuana, in violation of R.C. 2925.03(2) and (C)(3)(c), a felony of the

fourth degree (Count 5); one count of trafficking in marijuana, in violation of R.C.

2925.03(A)(2) and (C)(3)(d), a felony of the third degree (Count 6), and one count of

possession of marijuana, in violation of R.C. 2925.11(A) and(C)(3)(d), a felony of the

third degree (Count 7). Counts 1 through 4 included a major drug offender specification

under R.C. 2941.1410.

       {¶ 16} In case No. CR0201703126, the state charged appellant with one count of

trafficking in cocaine, in violation of R.C. 2925.03(A)(2) and (C)(4)(g), a felony of the

first degree (Count 1), one count of possession of cocaine, in violation of R.C.

2925.11(A) and (C)(4)(f), a felony of the first degree (Count 2), one count of trafficking




6.
in marijuana, in violation of R.C. 2925.03(A)(2) and (C)(3)(c), a felony of the fourth

degree (Count 3), and one count of possession of marijuana, in violation of R.C.

2925.11(A) and (C)(3)(c), a felony of the fifth degree (Count 4). Counts 1 and 2 included

a major drug offender specification under R.C. 2941.1410.

       {¶ 17} Appellant moved to suppress the evidence seized in the March 28, 2017

search of the Dunham address, arguing police lacked a substantial basis for issuance of a

search warrant, and police did not act in good faith reliance upon the warrant. After

hearing, the trial court denied the motion, and the matter proceeded to trial beginning

October 15, 2018. Both cases, and all defendants, were joined for trial upon the state’s

motion, over the objection of Nelson and Pitts.1

       {¶ 18} On October 19, 2018, appellant filed a motion requesting acquittal pursuant

to Crim.R. 29, which the trial court denied. On October 22, 2018, the jury returned its

verdict.

       {¶ 19} In case No. CR0201702414, the jury returned a verdict of guilty against

appellant as to all counts. The trial court noted the jury’s finding, pursuant to R.C.

2925.03(C)(4)(g), that the major drug offender specification applied as to Counts 1 and 3.

The state argued, without opposition, that Counts 1 and 2 merged, Counts 3 and 4

merged, Count 5 was not subject to merger, and Counts 6 and 7 merged, and elected to




1
 In its written opinion, granting joinder, the trial court noted that appellant “has not made
any objection to the joinder of the cases for trial.”



7.
proceed to sentence as to Counts 1, 3, 5, and 6. After applying merger, the trial court

sentenced appellant to concurrent sentences, totaling 11 years in prison.

       {¶ 20} In case No. CR0201703126, the jury found appellant not guilty of Count 2,

possession of cocaine, but guilty of all remaining counts. The trial court noted the jury’s

finding, pursuant to R.C. 2925.03(C)(4)(g), that the major drug offender specification

applied to Count 1. The state argued that Counts 3 and 4 merged, and elected to proceed

to sentence as to Counts 1 and 3. After applying merger, the trial court sentenced

appellant to concurrent sentences, totaling 11 years in prison. The trial court then ordered

the sentences in each case to be served concurrent to each other, for an aggregate

sentence of 11 years.

       {¶ 21} On October 31, 2018, appellant filed her appeal of the verdict and sentence,

and after the trial court denied her application for bond pending appeal, she filed a motion

with this court for a stay of sentence and bond pending appeal pursuant to App.R. 8. On

April 16, 2019, we denied appellant’s application.2




2
  Pending the present appeal, the trial court stayed the related forfeiture proceedings filed
against appellant: Lucas County Common Pleas case No. CI0201702218, In re:
Forfeiture of $18,503 in U.S. currency, assorted coins and collector type money,
transferred and consolidated with Lucas County Common Pleas case No. CR0201702414
and Lucas County Common Pleas case No. CI0201704320, In re: Forfeiture of $18,644
in U.S. currency, assorted jewelry, 2006 Chevrolet Trailblazer VIN
1GNET13H062266319, 2002 Jeep Liberty VIN 1J4GK58K32W275965, transferred and
consolidated with Lucas County Common Pleas case No. CR0201703126.




8.
                                II. Assignments of Error

       {¶ 22} Appellant now asserts the following assignments of error in her appeal:

              1. THE COURT ERRED WHEN IT DENIED THE DEFENSE’S

       MOTION TO SUPPRESS AND THUS FAILED TO SUPPRESS ANY

       AND ALL EVIDENCE SEIZED IN VIOLATION OF APPELLANT’S

       CONSTITUTIONAL RIGHTS GUARANTEED BY THE FOURTH,

       FIFTH AND FOURTEENTH AMENDMENTS [OF] THE U.S.

       CONSTITUTION.

              2. THE TRIAL COURT ERRED IN DENYING APPELLANT’S

       RULE 29 MOTION FOR ACQUITTAL. THIS BECAUSE, EVEN IF

       THE EVIDENCE PRESENTED IN THE STATE’S CASE IN CHIEF

       VIEWED MOST FAVORABLY TO THE STATE, THE FACT IS THE

       EVIDENCE IS INSUFFICIENT TO SUPPORT A CONVICTION.

              3. THE COURT ERRED WHEN IT DENIED BAIL PENDING

       APPEAL.

                                       III. Analysis

                                  A. Motion to Suppress

       {¶ 23} In appellant’s first assignment of error, she argues the trial court erred in

failing to grant her motion to suppress. Our review of the trial court’s ruling on the

motion to suppress must be based on the totality of the circumstances. State v. Jones, 143
Ohio St. 3d 266, 2015-Ohio-483, 37 N.E.3d 123, ¶ 1.




9.
       {¶ 24} Our review of a ruling on a motion to suppress involves “a mixed question

of law and fact.” State v. Belton, 149 Ohio St. 3d 165, 2016-Ohio-1581, 74 N.E.3d 319, ¶

100, quoting State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8.

“We accept the trial court’s factual findings as long as they are supported by competent,

credible evidence[,]” but independently determine whether the trial court’s application of

the law to those facts satisfied the applicable standard. Belton at ¶ 100, citing State v.

Roberts, 110 Ohio St. 3d 71, 2006-Ohio-3665, 850 N.E.2d 1168, ¶ 100; Burnside at ¶ 8.

       {¶ 25} The Fourth Amendment to the United States Constitution and Article I,

Section 14 of the Ohio Constitution afford privacy protections in felony cases, and

require search warrants to issue only upon a showing of probable cause. Jones at

¶ 11-12. In determining whether probable cause supports the issuance of a search

warrant, we must examine the totality of the circumstances to ensure the magistrate had a

substantial basis to conclude that there was “a fair probability that contraband or evidence

of a crime will be found in a particular place.” Jones at ¶ 13, quoting Illinois v. Gates,

462 U.S. 213, 238, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983).

       {¶ 26} Where, as in this case, the warrant was issued based solely on a supporting

affidavit, the probable cause determination is based on the four corners of the affidavit.

State v. Castagnola, 145 Ohio St. 3d 1, 2015-Ohio-1565, 46 N.E.3d 638, ¶ 39. In

reviewing that determination, we accord the trial court great deference, with doubtful or

marginal cases resolved in favor of upholding the warrant. Jones at ¶ 14, quoting State v.

George, 45 Ohio St. 3d 325, 544 N.E.2d 640 (1989), paragraph two of the syllabus.




10.
However, even where we find the issuing judge lacked a substantial basis for concluding

there was probable cause to search the residence, we will nevertheless uphold the warrant

if we find that law enforcement acted with objective good faith in executing the warrant,

keeping within its scope. George at 330-331.

       {¶ 27} At trial, appellant challenged the search warrant for the Dunham property.

She argued that the issuing judge lacked a substantial basis for finding probable cause to

permit the search of that property, based on deficiencies in the supporting affidavit.

Because of these deficiencies, she argued that the good faith exception did not apply.3

       {¶ 28} At the hearing on the various motions to suppress, appellant’s counsel

specifically narrowed the issue to only the Dunham property search warrant, stating:

              And, Judge, as it relates to [appellant] and the challenges before the

       Court relating to potential disclosure of the identity of the confidential

       informant, those affidavits that are at issue regarding that do not identify

       [appellant]. There has not been a common filing concerning challenges by

       defendant Pitts nor defendant Nelson.




3
  Appellant’s co-defendants, Pitts and Nelson, also filed motions to suppress in the trial
court. Pitts challenged the search of Apartment M and the Dunham residence, and
Nelson challenged the search of Apartment L. Each challenged the sufficiency of the
supporting affidavits, but Pitts and Nelson also sought the identity of the confidential
informant referenced within the affidavits. Pitts, joined by Nelson, argued that police
fabricated a confidential informant, and sought the identity in order to prove the
confidential informant never existed. Appellant did not join in these motions, and raised
no challenge to any of the other searches.




11.
Counsel then clarified that appellant’s only challenge was to the search of the Dunham

residence, based on the sufficiency of the affidavit, stating:

              And, Judge, just to complete or correct the record. The motion I

       filed, which is being referenced, filed October 30, 2017, I attached only the

       affidavit in support of the Search Warrant for the 1828 Dunham Street

       address[.]

              ***

              Which is the only search warrant that I have challenged on behalf of

       [appellant] relating to the March 28, 2017, events.

       {¶ 29} On appeal, appellant challenges the other searches along with the Dunham

property search, and argues the supporting affidavits relative to the search of Apartment

M lacked particularity regarding surveillance and tips from the confidential informant.

While appellant specifically did not challenge the veracity of the affidavit in support of

the initial search of Apartment M in the trial court, appellant now questions the existence

of the confidential informant. She also argues a Brady violation, based on Detective

Janowiecki’s failure to document her surveillance of Pitts in written reports, and the

state’s failure to disclose the identity of the confidential informant. In essence, appellant

argues that the state withheld information, relative to the initial surveillance of Pitts, and

that information would have been material in challenging the affidavit, proffered in

support of the search warrant for Apartment M.




12.
       {¶ 30} Appellant’s claim of a Brady violation, used to challenge the search

warrants, is inapt. In Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215

(1963), the United States Supreme Court held that “suppression by the prosecution of

evidence favorable to an accused upon request violates due process where the evidence is

material either to guilt or to punishment, irrespective of the good faith or bad faith of the

prosecution.” The evidence allegedly withheld, however, consists of reports and

testimony of confidential informants, used by police to obtain the first search warrant.

Therefore, appellant argues application of Brady, not based on evidence of guilt or

punishment, but based on claimed falsities and omissions in the supporting affidavit for

the search of Apartment M.

       {¶ 31} A challenge to the veracity of statements used by police to obtain a search

warrant is a Franks challenge, pursuant to Franks v. Delaware, 438 U.S. 154, 98 S. Ct.
2674, 57 L. Ed. 2d 667 (1978). In Franks, the United States Supreme Court held that

“where the defendant makes a substantial preliminary showing that a false statement

knowingly and intentionally, or with reckless disregard for the truth, was included by the

affiant in the warrant affidavit, and if the allegedly false statement is necessary to the

finding of probable cause, the Fourth Amendment, as incorporated in the Fourteenth

Amendment, requires that a hearing be held at the defendant’s request.” Id. at 155-156.

       {¶ 32} Here, appellant argues a Brady violation while articulating a Franks

challenge, solely as it pertained to the warrant obtained for the search of Apartment M, a

residence appellant specifically argued was not her residence. In the trial court, appellant




13.
limited her challenge to the search of her own residence, the Dunham property, which she

shared with Pitts.

       {¶ 33} The trial court considered the content of the supporting affidavit for the

Dunham residence, and found the issuing judge had a substantial basis for concluding

probable cause existed. Some key averments in the affidavit for this residence included

the affiant’s belief that Pitts was the primary occupant, based on the prior search of

Apartment M that revealed mail identifying Pitts’ address at the Dunham house and the

lack of Pitts’ belongings at Apartment M. The affiant also attested to observing, through

surveillance, that Pitts spent his nights at the Dunham house. The affiant included

information from the search of Apartment M, referencing the contraband found, and

indicated that Pitts was in custody as a result of evidence obtained in that search.

Considering jail calls and Pitts’ requests to others to “clean up” his residence, the affiant

indicated her belief that Pitts was attempting to remove and destroy evidence of his

criminal enterprise from the Dunham residence.

       {¶ 34} Appellant does not challenge the search of the Dunham residence on

appeal, or identify any deficiency in the affidavit supporting this particular search

warrant. Instead, the issue now raised by appellant, in her appeal, is the same issue

specifically not raised before the trial court, the impropriety of the search of Apartment

M, requiring exclusion of evidence found in that and subsequent searches as fruit of the




14.
poisonous tree. While appellant, arguably, waived this issue for appeal,4 she also never

claimed to reside at Apartment M. Instead, appellant emphatically disclaimed any

privacy interest in either Apartment M or Apartment L, and argued she was, at most,

merely a witness to any criminal conduct. Because appellant never claimed to reside at

Apartment M, she lacked standing to challenge the search of that property in the trial

court. Appellant may not argue a privacy interest in another’s residence, as “Fourth

Amendment rights are personal in nature and may not be vicariously asserted by others.”

(Citations omitted.) State v. Dennis, 79 Ohio St. 3d 421, 426, 683 N.E.2d 1096 (1997).

       {¶ 35} Therefore, upon review of the record, and without any challenge relative to

the Dunham warrant on appeal, we find that appellant failed to articulate any basis to

merit reversal of the trial court’s ruling on her own motion to suppress, regarding the

Dunham residence. Furthermore, because appellant failed to assert any challenge to the

other search warrants before the trial court, but instead, steadfastly disclaimed any

privacy interest in Apartments L and M, she failed to preserve the issue for appeal, and

demonstrated no standing to assert a challenge based on another’s property interest had

she preserved the issue. Accordingly, we find appellant’s first assignment of error not

well-taken.




4
  See Columbus City School Bd. of Edn. v. Franklin Cty. Bd. of Revision, 144 Ohio St. 3d
549, 2015-Ohio-4837, 45 N.E.3d 968, ¶ 14 (If a party could have, but does not raise an
issue before the trial court, that issue is generally waived).




15.
                                       B. Sufficiency

       {¶ 36} In her second assignment of error, appellant argues that the trial court erred

in not granting her Crim.R. 29 motion for acquittal. We review a denial of a Crim.R. 29

motion for acquittal based on the same standard used in reviewing the sufficiency of the

evidence. State v. Reyes, 6th Dist. Wood No. WD-03-059, 2005-Ohio-2100, ¶ 21, citing

State v. Carter, 72 Ohio St. 3d 545, 554, 651 N.E.2d 965 (1995). “The test for sufficiency

of the evidence requires a determination of whether the state has met its burden of

production.” (Citation omitted.) State v. Zich, 6th Dist. Lucas No. L-09-1184, 2011-

Ohio-6505, ¶ 122. In applying this test, we must determine “whether the evidence

submitted is legally sufficient to support all elements of the offense charged.” State v.

Boyd, 6th Dist. Ottawa No. OT-06-034, 2008-Ohio-1229, ¶ 23, citing State v. Thompkins,

78 Ohio St. 3d 380, 386-387, 678 N.E.2d 541 (1997).

       {¶ 37} Appellant argues that, because the state had no direct evidence of her

possession of drugs or her participation in Pitts’ drug trade, the state presented

insufficient evidence to support her conviction. Appellant further argues that the state

failed to present evidence demonstrating her assistance in, or participation with, any illicit

activity, and until the search of the Dunham property, police were unaware of her as a

suspect in any crime.5


5
 While the assigned error concerned the sufficiency of the evidence and denial of her
Rule 29 motion for acquittal, appellant cited to law applicable to the standard for
determining whether a judgment was against the manifest weight of the evidence, without
assigning any error based on manifest weight. As appellant limited her argument to




16.
       {¶ 38} Appellant was convicted of numerous counts of possession and trafficking,

in both cocaine and marijuana, with many of the counts including a major drug offender

specification. To prove appellant was guilty of possession of drugs in violation of R.C.

2925.11(A), the state must demonstrate that appellant “knowingly obtain[ed],

possess[ed], or use[d] a controlled substance or controlled substance analog.” Possession

“means having control over a thing or substance, but may not be inferred solely from

mere access to the thing or substance through ownership or occupation of the premises

upon which the thing or substance is found.” R.C. 2925.01(K). Proof of trafficking in

drugs, in violation of R.C. 2925.03(A)(2) requires evidence that appellant “prepare[d] for

shipment, ship[ped], transport[ed], deliver[ed], prepare[d] for distribution, or distribute[d]

a controlled substance or a controlled substance analog,” with knowledge or reasonable

cause to believe “that the controlled substance * * * is intended for sale or resale[.]”

       {¶ 39} At trial, the state presented evidence of constructive possession and of

complicity in the criminal conduct. The complicity statute, R.C. 2923.03(A)(2), provides

that “[n]o person, acting with the kind of culpability required for the commission of an

offense, shall * * * [a]id or abet another in committing the offense.” One who aids or

abets is “prosecuted and punished as if [he or she] were a principal offender.” R.C.


sufficiency, and failed to argue a manifest weight assignment of error separately in her
brief, as required under App.R. 16(A), we decline to address any error based on manifest
weight of the evidence. See App.R. 12(A)(2) (“The court may disregard an assignment
of error presented for review if the party raising it fails to identify in the record the error
on which the assignment of error is based or fails to argue the assignment separately in
the brief, as required under App.R. 16(A).”).




17.
2923.03(F). Furthermore, criminal intent may be “inferred from the circumstances

surrounding the crime.” State v. McDermott, 6th Dist. Lucas No. L-03-1110, 2005-Ohio-

2095, ¶ 35, quoting State v. Johnson, 93 Ohio St. 3d 240, 754 N.E.2d 796 (2001),

syllabus.

       {¶ 40} Appellant argues that the evidence demonstrated only presence near the

drugs, with mere proximity insufficient to support the conviction for possession, and a

lack of any participation in the illegal conduct fatal to the state’s theory of complicity.

At trial, however, Detective Janowiecki testified regarding appellant’s occupation of both

the Dunham property and Apartment M, with appellant charged based on her belongings

at each location and “all of the jail calls” indicating her knowledge of the illegal

enterprise and her assurance to Pitts that “she would reach out to other individuals and

get things back up and running.” Detective Pritchard, likewise, testified that the odor of

narcotics was “significant” and “almost nauseating” in Apartment M at the time of the

March search. He also indicated that various drug trafficking tools were in plain view in

the apartment, and would have been visible to appellant prior to her departure,

immediately preceding that search.

       {¶ 41} Detective Pritchard, as lead in the September search, indicated he

conducted an investigation from July to the date he executed the second set of search

warrants. He described appellant’s conduct, leaving Apartment M with Pitts and

conducting brief meetings with other individuals, which, based on his training and

experience, were consistent with drug activity. He also noted that appellant and Pitts




18.
appeared to treat Apartment M as their workplace, arriving each day as if reporting to a

job, and then leaving for home after the work day was done. As to their work, he noted

the enterprise appeared to employ a “triangle method,” with drugs, cash, and sales each

kept separate, in three different locations. Detective Pritchard explained the method:

              If you picture each point of the triangle as a location or a residence,

       the triangle method is designed to protect the traffickers from seizures of

       their money or seizures of their stash, which is usually their bulk quantities

       of their narcotics. It’s where they have – their supply is where they go to

       re-up after they run out.

              The third point of the triangle would be what we refer to as a trap or

       the point of location of their sales to where the actual sales would be

       occurring, individuals would be showing up. That point of the triangle is

       the most susceptible to search warrants. Drug traffickers know that because

       they know that that’s the residence of the location where, more people often

       than not, are aware of, including people going in and out and also people

       observing the traffic. It’s got the most attention drawn to it. So they know

       that that location is the most susceptible to a search warrant. So in order to

       protect their assets, they make sure that they are not completely wiped out

       with a search warrant, so they still have their money and or their supply of

       narcotics.




19.
       {¶ 42} Based on his observations, Detective Pritchard characterized the Dunham

property, at the time of the March search, as the stash or supply house, with Apartment M

the point of sale, or trap house. During the course of his investigation leading up to the

September search, Detective Pritchard noted that Apartment M remained the trap house,

with the supply stored in Apartment L. He observed appellant and Pitts move between

the two apartments immediately preceding the arrival of foot traffic. On the date of the

search, police found appellant and Pitts in Apartment M, and again, tools of the trade,

including digital scales and packaging materials, were in plain view.

       {¶ 43} Police seized drugs and cash from both locations. The search of Apartment

M yielded almost 250 grams of marijuana and $18,644 in cash, mostly in $20 bills. The

search of Apartment L yielded a large quantity of powdered cocaine – more than a half

kilo, and smaller amounts of crack cocaine and marijuana, as well as a digital scale,

sandwich bags without corners, a loaded handgun, and ammunition.

       {¶ 44} Because no drugs were found within appellant’s immediate physical

control, the state argued appellant had constructive possession of the drugs to support her

possession convictions. “Constructive possession exists when an individual exercises

dominion and control over an object, even though that object may not be within his [or

her] immediate physical possession.” State v. Wolery, 46 Ohio St. 2d 316, 329, 348
N.E.2d 351 (1976). Proof of constructive possession requires “evidence demonstrating

that the defendant was conscious of the presence of the object,” with consideration of

proximity to the drugs permissible as part of the totality of the evidence. State v. Shelby,




20.
135 N.E.3d 508, 2019-Ohio-1564, ¶ 24 (6th Dist.), citing State v. Fykes, 6th Dist. Wood

No. WD-07-072, 2009-Ohio-2926, ¶ 13 (additional citations omitted.).

       {¶ 45} In this case, the state presented more than evidence of presence,

introducing circumstantial evidence of appellant’s proximity to and awareness of the

drugs, her ability to exert control over the drugs, and her active role in either directly

selling the drugs, or as aid and support for Pitts in his trafficking enterprise. Therefore,

considering the totality of the circumstantial evidence adduced at trial and the elements

for the charged offenses, the state met its burden of production as to all offenses. The

evidence against appellant demonstrated more than mere presence in proximity to Pitts’

illicit enterprise, and the combined evidence, accordingly, could lead a reasonable jury to

conclude that appellant possessed the drugs, cooperated with Pitts in the trafficking of

cocaine and marijuana, and shared his criminal intent. Appellant’s second assignment of

error, therefore, is not well-taken.

                                       C. Appellate Bond

       {¶ 46} In her third and final assignment of error, appellant argues the trial court

erred in denying her request for release on bail, pending this appeal. Because there is no

right to bail on appeal, we review the trial court’s decision for an abuse of discretion.

Coleman v. McGettrick, 2 Ohio St. 2d 177, 179, 207 N.E.2d 552 (1965).

       {¶ 47} In support of this claimed error, appellant makes no direct reference to any

abuse of discretion, with the exception of arguing a “summary denial” of her request.

Instead, appellant argues that her argument in support of bail pending appeal “was




21.
impressive, predicated on personal and family ties to the community, the absence of any

substantial criminal record, a perfect performance while on bail pretrial, a place to stay,

* * * a good job (of which the Court was aware), and * * * no use of narcotics.”

Appellant also argued her appeal was not frivolous, and suggested the state had an

obligation to demonstrate a lack of merit in her appeal before the trial court could deny

her request for bail.

       {¶ 48} The law on this issue is well-settled. “Prior to conviction, an accused is

afforded the benefit of the presumption of innocence, the burden being upon the state to

prove his [or her] guilt. After conviction such presumption no longer exists; the accused

has been found guilty, and the burden is then upon the convicted felon to prove such

conviction erroneous.” Coleman at 180. A decision denying bail pending appeal,

therefore, “is not a matter of right but a question resolved by an exercise of the sound

discretion of the court.” Id. In reviewing a denial, moreover, the lack of a written

opinion articulating specific grounds for such denial is not presumptively arbitrary,

because we presume regularity in judicial proceedings lacking any showing to the

contrary. Id.

       {¶ 49} The authority permitting bail pending appeal, R.C. 2949.02(A) and

2953.09(A)(2)(a), provides that a court may suspend execution of the sentence pending

appeal. The trial court noted this authority, and also articulated “due consideration” in

denying appellant’s motion. On April 16, 2019, we denied appellant’s application for

bail to this court, noting the numerous felony drug trafficking and possession offenses,




22.
including five separate findings that she is a major drug offender, and the significant

prison sentence. Accordingly, discerning no error in the trial court’s decision on bail

pending appeal, we find appellant’s third assignment of error not well-taken.

                                     IV. Conclusion

       {¶ 50} For the forgoing reasons, we affirm the judgment of the Lucas County

Court of Common Pleas. Appellant is ordered to pay the costs of this appeal pursuant to

App.R. 24.


                                                                        Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                               _______________________________
                                                            JUDGE
Christine E. Mayle, J.
                                                _______________________________
Gene A. Zmuda, P.J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




23.